Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 23, 2022. Claims 1-16 and 18 have been canceled, therefore claims 17 and 19-23 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with David A. Giordano on March 2, 2022.
In The Claim(s)
19. (Currently Amended) The method of claim 17, wherein the application is installed on a SIM card of the mobile device or an operating system of the mobile device.
Allowable Subject Matter
4.	Claims 17 and 19-23 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:

However, after the amendment to claims 17, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 17, and  19-20 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding sending a fund transfer request to a destination device after disconnection or after a failed SMS/MMS message, presented on pages 5and 6 of response filed on February 23, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Gupta; Akshat et al. (US 20150046331 A1) discloses at paragraph 10: cross-border person-to-person remittances or funds transfers may be performed between a 
	Oskolkov; Ilya et al. (US 20150046331 A1) discloses at paragraph 10: receiving a transfer fund request from a first communication device, wherein the transfer fund request requests a specified amount of funds be withdrawn from an account associated with the first communication device and transferred to a destination associated with an intended recipient.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
March 1, 2022